CONCURRING OPINION. McCulloch, C. J. (concurring). I deem it unnecessary to decide, and am unwilling to decide at this time, that the undisputed evidence shows that it was a ‘ ‘ prize fight,” within the meaning of the statute, at which appellee attended and acted as referee. But it was indeed a prize fight in a popular sense, with all the circumstances commonly understood to attend such an immoral performance. This is clearly shown from the facts set forth in the original opinion. So far as it might affect the morals and reputation of those who participated or who attended, it was a prize fight. Therefore, appellants having made the charge under a qualified privilege, it was true in the sense in which it was made—that it affected the moral character of the person charged. For that reason I concur in the judgment. Mr. Justice Humphries concurs in these views. Hart and Smith, JJ., dissent;